Citation Nr: 1038416	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of March 
2009.  In July 2010, the veteran appeared at a Board 
videoconference hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not 
be discussed. 

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection, a veteran must show (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship (nexus) between the 
current disability and the in-service disease or injury (or in-
service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 
(Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran contends that he developed tinnitus, which he 
describes as a roaring sensation in the ears, in service when he 
was exposed to noise from weapons and from exposure to loud 
engines and machinery, such as riding in a tank close to the 
engine without ear protection.  He states that tinnitus has 
continued since service.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

There is no medical evidence of the presence of tinnitus, but 
tinnitus is a subjective condition, and, hence, the Veteran is 
competent to testify concerning the presence and duration of the 
condition.  In this case, in his September 2008 claim, the 
Veteran reported tinnitus which began in service and continued to 
the present time.  On the October 2008 VA audiological 
evaluation, however, it was noted:  "Tinnitus:  none."  In 
subsequent written statements dated from February to June 2009, 
and in his hearing testimony in July 2010, the Veteran provided 
details of his in-service noise exposure, as well as the onset, 
character, and duration of his tinnitus.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Although, in general, the Board finds statements made for 
treatment purposes to be more credible than statements made in 
connection with a claim, in this case, the Veteran appeared very 
credible at his hearing, with reasonable descriptions of his in-
service noise exposure.  Moreover, his statements as to tinnitus 
were made before and after the treatment record.  In addition, 
the audiologist did not specifically state that the Veteran 
denied the presence of tinnitus; rather, "tinnitus:  none" was 
reported, which could also mean that the Veteran did not bring up 
the matter of tinnitus, rather than a specific denial of the 
presence of the condition.  Concerning the absence of tinnitus at 
separation, and the absence of any contemporaneous evidence for 
many years after service, the Board observes that tinnitus is 
often perceived as a nuisance to the sufferer, rather than a 
medical condition which could be treated, and, thus, the absence 
of a contemporaneous report of tinnitus for many years is not 
necessarily inconsistent with the presence of the condition.  

In view of all of these factors, particularly the Board's 
subjective observation of the credibility of the Veteran, and his 
competence to testify as to the presence of tinnitus, the Board 
finds the evidence evenly balanced as to whether tinnitus was of 
service onset.  Therefore, service connection for right ear 
hearing loss is warranted.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for tinnitus is granted.



REMAND

As a threshold matter, prior to his Board hearing, according to a 
February 2010 report of contact, the "Veteran had a disagreement 
with his POA regarding his appeal."  He asked to appear at his 
hearing without a POA, but he needs to clarify whether he wishes 
to revoke the POA, and, if so, whether he wishes to appoint 
another POA.  

As to the claim for service connection for hearing loss, the 
separation examination did not include audiometric testing.  A 
whispered voice test was normal, but it is well established that 
the whispered and spoken voice tests are not sophisticated enough 
to detect all levels of hearing loss.  Accordingly, the tests 
conducted at separation did not establish normal hearing at that 
time.  The veteran was evaluated in a VA audiology clinic in 
October 2008, at which time he was diagnosed with sensorineural 
hearing loss.  The pure tone thresholds met the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  The 
audiologist, however, did not express an opinion as to whether 
the hearing loss was related to military noise exposure.  

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In view of his testimony concerning in-service noise 
exposure, the Veteran must be afforded an examination to 
determine whether his hearing loss was of service onset.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran whether he wishes to 
revoke the POA in favor of Veterans of 
Foreign Wars of the United States (VFW), and, 
if so, whether he wishes to appoint a 
different representative.  Take appropriate 
action based on his response.

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has a 
hearing loss disability which is at least as 
likely as not due to in-service noise 
exposure.  The entire claims folder must be 
made available the examiner.   

3.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the service connection 
claims on appeal.  If any claim is denied, 
the Veteran should be provided with a 
supplemental statement of the case, and given 
an opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


